Title: To George Washington from Patrick Callahan, 7 February 1797 to 7 April 1797
From: Callahan, Patrick
To: Washington, George


                        Mr Patrick Callahan to Genl Washington
                            
                        
                            
                                7 February-6 April 1797
                            
                            
                        
                        1797Feby7To Cash paid£9.March21Beef 107 lb.       15 d.2.4.May122000 Herrings18/1.16.50 lb. fine flour37/9.Cash6.9.June21Whiskey 7 3/4 Galls.5/62.2.July5Cash5.2.1227.6.12Augt26Cash from Mr Pearce14.14.Cash from J.A. in full10.7.2Genll Washington Cr.£52.8.
1797April6By 6 Empty fish Barrels3/£2.8.Cash from Mr PearceAug. 12   By Your share as Miller for the  
            Genll one Year to this date}  50£52.8.
                        
                        
                        
                        26 Augt 1797
                            
                            
                            Of this date have received the above Ballance of Ten pounds, Seven Shillings
                                & Two pence Which is full of my hire as
                                Miller for General Washington from 12 Augt 1796 to 12 Augt 1797 which
                                is to be discharged.
                        
                        
                            Patrick Callahan
                            
                        
                        
                            
                            Augt 26. 1797 Also Recd by the hand of James Anderson
                                One pound, Twelve Shillings & Ten pence to acct of this
                                Year.
                        
                        
                            Patrick Callahan
                            
                        
                    